Citation Nr: 1707726	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-37 466	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent, prior to September 25, 2008, a rating in excess of 50 percent from September 25, 2008, to November 6, 2008, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969, and from May 1982 to October 1985.  He is the recipient of a Purple Heart Medal and Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial 30 percent rating, effective August 5, 2008 (the receipt date of the claim).  In that rating decision, the RO also denied service connection for hearing loss, tinnitus, and a right hip disability.  The Veteran filed a notice of disagreement (NOD) in May 2009.  A statement of the case (SOC) was issued in September 2009 and the Veteran filed a substantive appeal as to the issues of an initial higher rating for PTSD and service connection for hearing loss and tinnitus (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  The Veteran indicated that he did not want to appeal the issue of service connection for a right hip disability. 

In September 2010 and April 2011 rating decisions, the Veteran was awarded 100 percent temporary ratings for his PTSD from April 26, 2010, through July 1, 2010, and from February 22, 2011 through April 1, 2011, respectively, due to hospitalization for his PTSD.  In a May 2012 rating decision, the RO awarded an increased 50 percent rating for PTSD from September 25, 2008, and an increased 70 percent from November 6, 2008, inasmuch as higher ratings for this disability are available for the periods not covered by the Veteran's temporary total ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to the evaluation of his PTSD as encompassing claims for higher ratings, as reflected in the first and second issues set forth on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Prior to certification of the appeal to the Board, in a May 2012 rating decision, the RO granted service connection for hearing loss and tinnitus (as well as service connection for right hip osteoarthritis) in the November 2015 rating decision.  As these awards of service connection resolved the claims for service connection for hearing loss and tinnitus are no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record. 

Regarding characterization of the appeal, and as explained below, as the Veteran and his representative have asserted that the Veteran is unemployable due to his service-connected PTSD, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the appeal is warranted.  

First, addressing characterization of the appeal to include a TDIU claim, the Board notes that, in Rice, 22 Vet. App. at 453-54, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has indicated in a March 2011 statement, and during his November 2016 hearing, that his PTSD renders him unemployable, thus, the Veteran has raised a claim for a TDIU due to his PTSD.  

With respect to the Veteran's PTSD claim, the Board notes that at the May 2013 hearing, the Veteran testified that the symptoms related to his PTSD had worsened since his last VA examination in August 2015.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the Veteran stated that his treating provider indicated that he could no longer work due to his PTSD.  The Veteran also stated that he holds onto issues much longer and that his symptoms are more severe than before.  In support of the Veteran's testimony, the Board notes that a November 2015 medical letter from the Veteran's treating clinician opined that the Veteran is considered to be unemployable at this time because of chronic PTSD cluster symptoms.  In addition, a February 2016 VA treatment record reflects the Veteran's report of increased depression.  

In light of the Veteran's hearing testimony and the indication of a possible worsening of his symptoms related to his PTSD, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See 38 U.S.C.A. § 5103A  (2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate medical professional, for evaluation of his PTSD.

Regarding the Veteran's claim for a TDIU, as the RO adjudication of the claim for increased rating for PTSD (his most significant disability) in light of the newly submitted evidence, and such determination may bear on the manner in which the TDU claim is considered, Board consideration of the Veteran's entitlement to a TDIU, at this juncture, would be premature.  Thus, as the issue of TDIU is inextricably intertwined with the remanded claim for higher ratings for PTSD, the Board will defer TDIU adjudication until the PTSD claim is resolved.

Prior to obtaining further medical findings/opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Northampton VA Medical Center (VAMC) and that records dated through May 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s) VA treatment records dated since May 2016.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Northampton VAMC (and any associated facilitiy(es)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical and employment records.

In the letter, explain to the Veteran what is needed to support a TDIU due to service-connected disabilities.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination for evaluation of his PTSD, by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


